COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 Charles Levi Morrow,                                         No. 08-16-00040-CR
                                              §
                            Appellant,                          Appeal from the
                                               §
 v.                                                           394th District Court
                                              §
 The State of Texas,                                       of Brewster County, Texas
                                               §
                            State.                                (TC# 4410)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until November 5, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 5, 2016.

       IT IS SO ORDERED this 16th day of September, 2016.



                                            PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.